Citation Nr: 0814125	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  02-15 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a 
lower back disability.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1964 
to September 1968 and from November 1968 to November 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from April 2000 and October 2002 rating decisions.

The issue of a rating in excess of 40 percent for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence shows that the veteran is unemployable as a 
result of his service connected disabilities.


CONCLUSION OF LAW

Criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Unemployability Determination

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more.  38 C.F.R. § 4.16(a).  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  

The veteran is service-connected for a lower back disability 
(rated at 40 percent); for post-traumatic stress disorder 
(PTSD) (rated at 30 percent); for a right shoulder disability 
(rated at 20 percent); for tinnitus (rated at 10 percent); 
and for several other noncompensable disabilities.  His 
disability ratings combine to 70 percent.  As such, he meets 
the schedular criteria for a TDIU. 

The veteran maintains that he is unemployable as a result of 
his service connected disabilities.  The veteran submitted a 
letter in September 2006 indicating that he had been turned 
down from numerous jobs because of his health, stating that 
people would not take a chance on him because of the 
possibility of lost time from work due to doctor appointments 
and illness.  He also reportedly has not had gainful 
employment for many years.  

A review of the record shows that at a VA examination of his 
spine in September 2006, the examiner indicated that the 
because of the continuous pain symptoms and difficulties 
related to the veteran's back disability, both sedentary and 
physical employment status may be affected.

At a VA examination of his spine in October 2006, the 
examiner indicated that while the veteran should be able to 
perform gainful employment consistent with his education and 
occupational experience from an orthopedic standpoint, this 
would only be with modified duty, that required no lifting of 
more than 15 pounds or sitting for more than 30 minutes.

At a VA psychiatric examination in September 2006, the 
examiner diagnosed the veteran with PTSD and opined that the 
veteran was considered unemployable because of his 
psychiatric problems, and he assigned the veteran a Global 
Assessment of Functioning (GAF) score of 40 which is given 
when psychiatric symptomatology causes major impairment in 
several areas, including work.

An examination report from April 2007 was also submitted 
which concluded that the veteran's degenerative changes in 
his spine; his fibromyalgia; and his PTSD made him 100 
percent disabled.

While no doctor has specifically opined that the veteran is 
totally unemployable based solely on the cumulative 
impairment caused by his service connected disabilities; the 
Board nevertheless concludes that a TDIU is warranted in this 
case.  As indicated above, the veteran has not worked in many 
years and he meets the schedular criteria for a TDIU.  
Additionally, VA doctors have consistently noted the 
limitation imposed by the veteran's service connected 
disabilities, and one VA doctor even stated that because of 
his psychiatric condition alone, the veteran was 
unemployable.  Given that the veteran's only diagnosed 
psychiatric condition is service connected; this 
uncontradicted opinion is taken as evidence that a service 
connected disability has rendered the veteran unemployable.  
While there is no doubt that the veteran's nonservice-
connected disabilities such as fibromyalgia impair his 
ability to work, there is also no indication that the veteran 
would be able to work in absence of his nonservice-connected 
disabilities.  As such, the evidence supporting the award of 
TDIU is in at least in relative equipoise with the evidence 
to the contrary; and therefore reasonable doubt must be 
resolved in the veteran's favor.  Accordingly, the veteran's 
claim for TDIU is granted.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).




ORDER

A TDIU is granted, subject to the law and regulations 
governing the payment of monetary benefits.


REMAND

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

For an increased-compensation claim, § section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, he must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   Further, if the Diagnostic Code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. at 
43-44.

In this case, the veteran has been provided with some of the 
rating criteria used to rate back disabilities such as 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295; but he has not 
been provided with many of the other diagnostic codes that 
could be used to rate a back disability (including those in 
effect at the time the veteran filed his claim; and those 
that were revised in 2002 and 2003).  For example, the 
veteran has not been provided with DC 5293 under the old 
criteria, or with the new criteria for rating intervertebral 
disc syndrome.  This should be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a letter 
that:
*	informs him about the information and 
evidence not of record that is 
necessary to substantiate his claim; 
*	informs him about the information and 
evidence that VA will seek to 
provide; 
*	informs him about the information and 
evidence he is expected to provide; 
*	requests him to provide any evidence 
in his possession that pertains to 
his claim.  
*	advises him of the criteria for 
establishing a disability rating and 
effective date of award; 
*	notifies him that, to substantiate 
his claim, he must provide, or ask 
the Secretary to obtain, medical or 
lay evidence demonstrating a 
worsening or increase in severity of 
his lower back disability and the 
effect that worsening has on his 
employment and daily life;  
*	provides him with the old and revised 
Diagnostic Code  for rating disc 
disease; (i.e., DC 5293 in effect 
prior to September 2002, between 
September 2002 and September 2003, 
and DC 5243 effective from September 
2003; and
*	notifies him that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Codes, which 
typically provide for a range in 
severity of a particular disability 
from noncompensable to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life.

2.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the benefit sought is 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond before returning the record to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


